Case 2:18-cv-10108-JLS-SP Document 91 Filed 09/08/20 Page 1 of 2 Page ID #:578



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   ALEX MEDRANO,                           Case No. 2:18-cv-10108-JLS-FFM
 12
                          Plaintiff,
 13                                           ORDER ACCEPTING FINDINGS,
             v.                               CONCLUSIONS AND
 14                                           RECOMMENDATIONS OF UNITED
                                              STATES MAGISTRATE JUDGE
 15   OFFICER ACOSTA, et al.,
 16                       Defendants.
 17

 18

 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
 20   action, the attached Report and Recommendation of United States Magistrate Judge
 21   (“Report”), and the objections thereto. Good cause appearing, the Court concurs
 22   with and accepts the findings of fact, conclusions of law, and recommendations
 23   contained in the Report after having made a de novo determination of the portions
 24   to which objections were directed.
 25         IT IS ORDERED that (1) plaintiff’s Bivens claims are dismissed with
 26   prejudice; and (2) plaintiff’s remaining claims are dismissed with leave to amend.
 27   ///
 28   ///
Case 2:18-cv-10108-JLS-SP Document 91 Filed 09/08/20 Page 2 of 2 Page ID #:579



  1   Plaintiff may, within 30 days of the date of this order, file an amended pleading
  2   curing the deficiencies in the claims for which leave to amend has been granted.
  3

  4

  5   DATED: September 08, 2020
  6

  7                                                JOSEPHINE L. STATON
                                               UNITED STATES DISTRICT JUDGE
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                2
